Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 1 of 15 PagelD #: 1

WK:HDM
F. #2017R02216

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

we ee eee eee eee eee X
To Be Filed Under Seal

UNITED STATES OF AMERICA
19-MJ-644 (SMG)

- against -

COMPLAINT AND AFFIDAVIT IN

MICHAEL BLACK and SUPPORT OF APPLICATION FOR

GARRETT O’ROURKE, ARREST WARRANTS

also known as “Jonathan Banks,”
(18 U.S.C. § 371)
Defendants.
wi ee ee ee eee eee XxX

EASTERN DISTRICT OF NEW YORK, SS:

KURT DENGLER, being duly sworn, deposes and states that he is a Special
Agent with the Federal Bureau of Investigation, duly appointed according to law and acting
as such.

Upon information and belief, on or about and between April 1, 2016 and June
30, 2017, both dates being approximate and inclusive, within the Eastern District of New
York and elsewhere, the defendants MICHAEL BLACK and GARRETT O’ROURKE, also
known as “Jonathan Banks,” together with others, did knowingly and willfully conspire to
use and employ manipulative and deceptive devices and contrivances, contrary to Rule 10b-5
of the Rules and Regulations of the United States Securities and Exchange Commission,
Title 17, Code of Federal Regulations, Section 240.10b-5, by: (a) employing one or more
devices, schemes and artifices to defraud; (b) making one or more untrue statements of

material fact and omitting to state one or more material facts necessary in order to make the
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 2 of 15 PagelD #: 2

2
statements made, in light of the circumstances under which they were made, not misleading;
and (c) engaging in one or more acts, practices and courses of business which would and did
operate as a fraud and deceit upon investors and potential investors in AVI Group, Inc.
(“AVOP”), a publicly traded company, in connection with the purchase and sale of
investments in AVOP, directly and indirectly, by use of means and instrumentalities of
interstate commerce and the mails, contrary to Title 15, United States Code, Sections 78j(b)
and 78ff. In furtherance of the conspiracy and to effect its objects, within the Eastern
District of New York and elsewhere, the defendants MICHAEL BLACK and GARRETT
O’ROURKE, also known as “Jonathan Banks,” together with others, committed and caused
to be committed overt acts as described herein.

(Title 18, United States Code, Sections 371 and 3551 et seq.)

INTRODUCTION

The source of your deponent’s information and the grounds for his belief are
as follows:

1. I have been employed as a Special Agent with the Federal Bureau of
Investigation (“FBI”) for approximately 20 years. I am currently assigned to an FBI squad
that investigates securities fraud, wire fraud and other financial crimes. During my tenure
with the FBI, I have participated in numerous financial fraud investigations and have

participated in all aspects of such investigations, including conducting surveillance,
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 3 of 15 PagelD #: 3

executing search warrants, debriefing defendants and informants, interviewing witnesses,
reviewing and analyzing recorded. conversations and analyzing telephone toll information.

2. I am familiar with the facts and circumstances set forth below from,
among other things: (a) my personal participation in this investigation, (b) discussions with
other law enforcement agents involved in this investigation, and (c) my review of consensual
recordings, trading information, bank records and interviews of individuals, among; other
sources of evidence.

3. Except as explicitly set forth below, I have not distinguished in this
affidavit between facts of which I have personal knowledge and facts I learned from other
law enforcement agents. Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest the defendants, I have not set forth each and every fact
learned during the course of the investigation described below. Instead, I have set forth only
those facts that I believe are necessary to establish probable cause for the arrest warrants
sought herein. In addition, where the contents of documents or the actions, statements and
conversations of others are reported herein, they are reported in sum and substance and in

part.
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 4 of 15 PagelD #: 4

4
PROBABLE CAUSE
A. Background
1. Relevant Definitions and Regulatory Principles
4. “Microcap” or “penny” stocks referred to stocks of publicly traded U.S.

companies which have a low market capitalization. Microcap stocks were often subject to
price manipulation because they were thinly traded and subject to less regulatory scrutiny than
stocks that traded on notable exchanges. Additionally, large blocks of microcap stock were
often controlled by a small group of individuals, which enabled those in the group to control
or orchestrate manipulative trading in those stocks.

5. A “convertible note” was a debt security issued by a company that
provided the holder of the convertible note the right, in certain circumstances, to convert the
note into equity shares in the company.

6. A “call room” was a commercial operation that identified prospective
investors, contacted them by telephone and email, and encouraged them to purchase, and
subsequently not to sell securities.

7. A “matched trade” was a purchase and a sale of securities that was pre-
arranged so that the purchase and sale orders matched each other in price, volume, and time of
execution. This arrangement fraudulently increased the trading volume of the securities and
also permitted the seller to sell securities when, absent such an arrangement, there otherwise
would not be a market demand for such securities.

8. A “pump and dump” scheme was a scheme where a group of

individuals who controlled the free trading or allegedly unrestricted shares—also referred to
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 5 of 15 PagelD #: 5

as the “float”—of a microcap company fraudulently inflated the share price and trading
volume of the targeted public company through, inter alia, matched trades, false and
misleading SEC filings, press releases and paid stock promotions. When the target
company’s share price reached desirable levels, the individuals sold their free trading shares
for substantial financial gain.

2. Relevant Entities and Individuals

9. The defendant MICHAEL BLACK was a United States citizen and
resident of Annapolis, Maryland. Based on my review of the corporate records for
Neoventive LLC (“Neoventive”), BLACK was the sole owner of Neoventive
(“Neoventive”), a Maryland corporation, which he used to purchase, sell and hold securities.

10. The defendant GARRETT O’ROURKE, also known as “Jonathan
Banks,” was a United States citizen and resident of Miami Beach, Florida. Based on my
review of the corporate records for Tactical Holding Corp. (“Tactical”), OROURKE was the
sole owner of Tactical, a Florida corporation, which he used to purchase, sell, and hold
securities.

11. AVI Group Inc., (““AVOP”), a Florida corporation with its principal
place of business in La Jolla, California, was a publicly-traded company that traded under the
ticker symbol “AVOP.” AVOP purported to be a holding company focusing on acquisitions
and joint ventures, including the development of dental equipment, a “vape” superstore, and
lighting technology, among others. AVOP, a microcap stock, was quoted on OTC Link

(previously, the “Pink Sheets”), operated by OTC Markets Group, Inc.
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 6 of 15 PagelD #: 6

B. The Fraudulent Scheme

12. In or about and between April 1, 2016 and June 30, 2017, both dates
being approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendants MICHAEL BLACK and GARRETT O’ROURKE, together with others (the
“AVOP Co-Conspirators), agreed to defraud investors and potential investors in AVOP by
artificially controlling the price and volume of AVOP shares through (a) false and
misleading statements made to potential investors from call rooms based in the State of
Florida and Medellin, Colombia, (b) wire payments amongst AVOP Co-Conspirators, and (c)
matched trades in AVOP shares.

1. The AVOP “Pump and Dump” Scheme

(i) Acquisition of AVOP Shares

13. OnApril 6, 2016, the defendant MICHAEL BLACK, using an account
he controlled in the name of Neoventive, purchased convertible notes, previously issued by
AVOP, from a financial entity, the identity of which is known to me, for approximately
$700. On April 26, 2016, BLACK converted the notes into approximately seven million
AVOP shares. After BLACK acquired these shares, the total number of free-trading AVOP
shares was approximately 14.2 million. Thus, BLACK acquired nearly half of the free
trading AVOP shares at a cost of approximately $0.0001 per share.

(ii) The Manipulation of AVOP

14. In or about May 2016, the defendant MICHAEL BLACK enlisted the
help of call rooms, one based in Florida and another in Medellin, Colombia, to fraudulently

entice potential investors to purchase and retain AVOP shares. Based upon the review of
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 7 of 15 PagelD #: 7

bank records and wire transactions involving the AVOP Co-Conspirators, it appears that the
defendant GARRETT O’ROURKE was the head of the call room based in Florida (the
“Florida Call Room”) as he was primarily providing the proceeds from the Florida Call
Room to other AVOP Co-Conspirators. Co-Conspirator 1 was the head of the call room
based in Medellin, Colombia. I refer to these two call rooms as the “Call Rooms.”

15. Individuals who worked at the Call Rooms falsely informed potential
victim investors that they worked for an entity called Marketwise Report (“Marketwise”), a
purported investment advising firm located in Florida that offered stock advice to clients.
Contrary to this and other false representations made by the defendant GARRETT
O’ROURKE, and other AVOP Co-Conspirators who worked at the Call Rooms, Marketwise
was in fact a fictitious entity and was used to artificially increase the market demand for, and
the price of, AVOP shares so that BLACK could sell his AVOP shares at an artificially
inflated price and share the proceeds of such fraudulent sales with OPROURKE and the
AVOP Co-Conspirators.

16. Indiscussions with investors, AVOP Co-Conspirators operating out of
the Call Rooms made material misrepresentations about themselves and Marketwise,
including using false names and identities. Among other things, they made false and
misleading statements about AVOP and AVOP shares in order to persuade victim investors
to purchase AVOP shares and also to retain AVOP shares they had already purchased. For

example, on May 4, 2016, the defendant GARRETT O’ROURKE, began soliciting Victim
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 8 of 15 PagelD #: 8

Investor 2, a resident of Massachusetts, to purchase AVOP shares.' O’ROURKE, operating
out of the Florida Call Room, placed telephone calls to Victim Investor 2 in Massachusetts
and falsely informed Victim Investor 2 that AVOP was an “IPO” and that O ROURKE
would be able to get Victim Investor 2 in on the “ground floor” of the investment.
O’ROURKE promised that after about a month, Victim Investor 2’s investment in AVOP
shares would be up between “300% and 1000%,” and that O’ROURKE “planned on making
a few people,” including, Victim Investor 2, “a small fortune.” O’ROURKE falsely claimed
that AVOP (1) was “cash heavy . . . was buying assets and seeing twelve to fourteen times
return” on its investments; and (2) had better profit margins than Apple stock. Based on the
false statements and material misrepresentations O-ROURKE made to Victim Investor 2
regarding himself, Marketwise, and the AVOP shares, on May 6, 2016, Victim Investor 2
purchased 50,000 AVOP shares at $0.50 per share.

(iii) Selling off AVOP Shares at Investor’s Expense

17. At the same time as the AVOP Co-Conspirators operating out of the
Call Rooms manipulated and increased AVOP’s stock price by encouraging victim investors
to purchase and retain AVOP shares, the defendant MICHAEL BLACK sold his AVOP
shares. As discussed above (see { 13), BLACK acquired them for approximately $0.0001
per share and sold them for far higher prices, reaping significant profits.

18. | Between March 30, 2016 and April 26, 2016, there was no trading of

AVOP shares. In contrast, after the defendant MICHAEL BLACK had acquired AVOP

 

' Victim Investor 2 recorded calls that took place between the defendant GARRETT
O’ROURKE and himself.
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 9 of 15 PagelD #: 9

shares, in or about and between April 27, 2016, and June 30, 2016, trading commenced with
as many as 1.56 million shares traded in a single day, May 6, 2016. During this period, the
closing price of AVOP shares generally rose from a closing price of $0.06 on April 27, 2016,
to a closing price of $1.00 on June 30, 2016. During this period, AVOP shares reached their
highest closing price, of $1.44, on June 22, 2016.

19. On May 6, 2016, for example, the defendant MICHAEL BLACK,
using an account he controlled in the name of Neoventive, sold 816,000 AVOP shares,
accounting for more than 50% of the entire trading volume of AVOP shares on that day.
BLACK received the proceeds from these sales in his brokerage account. BLACK then
wired $386,678.50 of the proceeds from a brokerage account into a bank account he
controlled, and then wired approximately $63,470 of the proceeds to an account controlled
by the defendant GARRETT O’ROURKE in the name of Tactical.

20. Throughout May and June 2016, the defendant MICHAEL BLACK
continued to sell AVOP shares at artificially inflated prices created and maintained by the
Call Rooms. During this period, BLACK, acting through Neoventive, sold a total of
approximately 2.7 million AVOP shares for approximately $2,139,614.70. Between May
11, 2016 and June 28, 2016, BLACK transferred $2,093,372.08 from his Neoventive
brokerage account to his Neoventive bank account. Between May 12, 2016, and June 28,
2016, BLACK transferred $510,545.00 of these funds from his Neoventive bank account to
O’ROURKE’s Tactical bank account.

21. Ihave reviewed trading records for AVOP and based upon my review,

during this time period, in May and June 2016, numerous investors, including victim
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 10 of 15 PagelD #: 10

10

investors residing in the Eastern District of New York, purchased AVOP shares at artificially
inflated prices. Specifically, at least four investors in Queens, Brooklyn and Staten Island,
New York purchased AVOP stock in May and June 2016 at artificially inflated investors.

22. Beginning in July 2016, and continuing through October 2016, the
price of AVOP shares began to drop. During October 2016, no shares were traded on
several days and, during the month, daily trading volume dropped substantially. By
November 3, 2016, the trading volume of AVOP was just 3,920 shares, with a closing price
of approximately $0.25 per share.

23. | While the share price and trading volume of AVOP continued to drop
in October and November 2016, the AVOP Co-Conspirators continued their activities from
the Call Rooms to entice investors to purchase or not to sell AVOP shares. For example, the
defendant GARRETT O’ROURKE continued to make false statements, and fraudulent
representations regarding himself and AVOP shares. In one telephone call, O ROURKE,
using the false name Jonathan Banks, among other things encouraged the following to
Victim Investor 2: “do something small, I’m not telling you to put $100,000 in here and
make $700,000, but put $25,000 in there, you know? Make $100,000 in additional profit to
cover any losses and you’ll make some money. J know in my heart of hearts that this is
going to work.” Victim Investor 2 did not buy any AVOP shares as O7ROURKE had
encouraged, but, based upon O7ROURKE’s representations, he also did not sell any—as he
had initially wanted to do. By January 31, 2017, the AVOP share price had fallen further to
$0.06 per share.

2. The AVOP Matched Trade Scheme
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 11 of 15 PagelD #: 11

11

24. Although the defendant MICHAEL BLACK had sold a significant
portion of his AVOP shares by late 2016, beginning on or about December 9, 2016 BLACK
set out to use matched trades to sell his remaining AVOP shares and to transfer proceeds
from the above-referenced pump and dump scheme to AVOP Co-Conspirators. The AVOP
Co-Conspirators sought to conduct this scheme through Co-Conspirator 2. Undercover 1, a
FBI Special Agent who was working in an undercover capacity and whose identity is known
to me, purported to represent a group of corrupt stock brokers that Co-Conspirator 2 believed
would further the matched trade scheme.

25. As part of the matched trade scheme, the defendant MICHAEL
BLACK, using an account he controlled in the name of Neoventive, placed orders to sell
AVOP shares in a specified quantity, for a specified price and at a specified time. The
“corrupt brokers,” purportedly represented by Undercover 1, placed orders to buy AVOP
shares that matched the terms of BLACK’s order to sell. In exchange, BLACK provided the
corrupt brokers a payment, which were transferred to Co-Conspirator 2 and then to
Undercover 1.

26. On or about February 2, 2017, Undercover 1 and Co-Conspirator 2
spoke on the telephone regarding the defendant MICHAEL BLACK’ plan to liquidate his
remaining AVOP shares through matched trades. Co-Conspirator 2 stated that “BLACK is
all ready to go... he’s been calling me every day now . . . they [the AVOP Co-Conspirators]
are ready to go with more news, once we start they are going to help with whatever we need .

. . He paid me up to a couple days ago . . . He settled up so we are good.”
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 12 of 15 PagelD #: 12

12

27. Onor about February 13, 2017, Undercover 1 spoke on the telephone
with Co-Conspirator 2 regarding the sale of the defendant MICHAEL BLACK’s remaining
AVOP shares through matched trades. Co-Conspirator 2 stated that he “Spoke to BLACK,
and they are going to have news out before the open tomorrow . . . so we are ready to go
tomorrow if the guys are ready.” Undercover 1 responded, “If it comes out we will
definitely do it [i.e. buy the AVOP shares]”. Co-Conspirator 2 then said “Before the open
you will be able to see it . . . 8:30am or 9am, in that range.”

28. Onor about February 14, 2017, prior to the market opening, AVOP
issued a press release. That same day, Undercover 1 sent Co-Conspirator 2 a text message,
stating, “Saw the release. Just waiting for my guy to be available. Will call you soon to do
one today.” Co-Conspirator 2 then responded, “K. Let me know!” Later on February 14,
2017, an account controlled by the government (purported to be controlled Undercover 1)
bought 94,000 shares of AVOP. Shortly thereafter, BLACK called Co-Conspirator 2 to
state that something had gone wrong with the matched trade and he was not able to “capture”
the trade. BLACK, in a recorded telephone conversation, discussed a thwarted attempt to
sell shares in a matched trading arrangement with Co-Conspirator 2:

BLACK: We did not get that sale.

Co-Conspirator 2: Oh really. So it went through?

BLACK: Yes, what happened is . . . how it’s looking is I put my order
in and it showed ninety seven seven at .043, ok? And then three
thousand seven hundred went through at four and then ninety-four went
through at .043, and I thought great we got it. But then I looked and

it’s still showing .043 on the ask and it’s showing my order still open. .
. so didn’t get it.
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 13 of 15 PagelD #: 13

13

Co-Conspirator 2: So someone somehow somebody else got it.
BLACK: Apparently.

Co-Conspirator 2: So is that 100% and I should tell Joe or you want me
to hold off?

BLACK: Let’s just . . . the order system is screwed up .. . it doesn’t
show it as completed yet . . . let’s just wait a little bit and see what’s up
cause it’s a little whacky.

29. Onor about February 16, 2017, Undercover 1, Co-Conspirator 2 and
the defendant MICHAEL BLACK had a conference call to discuss the matched trades and
the February 14, 2017 trade, which Undercover 1 recorded:

Undercover 1: So a little glitch yesterday.

BLACK: [laughter] the day before yeah. Yeah that’s kind of odd, I did
recover some of the missing part there. I am ready any time you guys
are. I just want to hear mechanically how you want to know I am set
and how we can make it work.

Undercover 1: Timing is key here.

BLACK: In terms of timing, I’m usually ready well before you guys
are... so you just tell me how you want to proceed and we’ll get it
done.

Undercover 1: Good. And that’s good to... we have to make sure we
do this matched trade perfectly, because if you are not offering it,
obviously I don’t want to come in and bid for it and take somebody else
out.

BLACK: Right.

Undercover 1: So we have to kind of do get our orders in simultaneous
to make it happen, but the key is for you to get in a little before us.

BLACK: Right, as opposed to way too early . . . five minutes is
probably way too early.
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 14 of 15 PagelD #: 14

14

Undercover 1: Ideally like 30 seconds.
BLACK: I think we can coordinate that.

30. <Ashort time later, on February 16, 2017, Undercover 1. called Co-
Conspirator 2. Undercover 1 stated, “My brokers got the trade all t’d up, for 90,000 at
$0.043, so he’s ready to do it once J give him the green light.” Co-Conspirator 2 responded,
“BLACK’s ready, so [11 call him and tell him to put it in, and Ill text you right away.” A
short time after this call, Co-Conspirator 2 texted Undercover 1 to put the buy order in as
discussed.

31. Onor about February 16, 2017, an account controlled by the defendant
MICHAEL BLACK in the name of Neoventice sold 90,000 shares of AVOP, and the shares
were bought by an account controlled by the government (and purported to be controlled by
Undercover 1). On this same day, Co-Conspirator 2 met in person with Cooperating
Witness 1 (“CW1”) and gave CW1 $2,000 in cash as this was payment to Undercover 1 for
Undercover 1’s purchase of AVOP shares on February 14, 2017, and for the matched trade
Undercover | executed with BLACK on February 16, 2017.

32. On or about February 23, 2017, a bank account in the name of
Neoventive, controlled by the defendant MICHAEL BLACK, wired $2,970 to a bank
account in the name of Co-Conspirator 2 as reimbursement to Co-Conspirator 2 for
“fronting” the kickback payment to Undercover 1 on February 16, 217, as referenced above.

33. | Between December 9, 2016 and February 14, 2017, the defendant
MICHAEL BLACK, Co-Conspirator 2 and Undercover 1 engaged in matched trades of

approximately 211,500 shares of AVOP for approximately $23,197.
Case 1:19-mj-00644-SMG Document1 Filed 07/17/19 Page 15 of 15 PagelID #: 15

LS

WHEREFORE, your deponent respectfully requests that the defendants
MICHAEL BLACK and GARRETT O’ROURKE, be dealt with according to law. Because
public filing of this document could result in a risk of flight by the defendants MICHAEL
BLACK and GARRETT O’ROURKE, as well as jeopardize the government’s ongoing
investigation, your deponent respectfully requests that this complaint, as well as the arrest

warrants issued in connection with this complaint, be filed under seal.

HT ble

KURT DENGLER
Special Agent, Federal wien of Investigation

Sworn to before me this
day of July, D9

 

* hy
THE HONORABLE STEVEN M. GOLD\_/
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
